742 F.2d 591
117 L.R.R.M. (BNA) 3192
ROADWAY EXPRESS, INC., Petitioner, Cross-Respondent,v.NATIONAL LABOR RELATIONS BOARD, Respondent, Cross-Petitioner.
No. 81-7831.
United States Court of Appeals,Eleventh Circuit.
Sept. 20, 1984.

Fisher & Phillips, Michael C. Towers, Mark E. Edwards, Atlanta, Ga., for petitioner, cross-respondent.
Joseph A. Oertel, N.L.R.B., Washington, D.C., for respondent, cross-petitioner.
Petition for Review and Cross-Application for Enforcement of an Order of the National Labor Relations Board.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before HENDERSON and HATCHETT, Circuit Judges, and TUTTLE, Senior Circuit Judge.
HATCHETT, Circuit Judge:


1
On April 2, 1984, the Supreme Court of the United States, --- U.S. ----, 104 S. Ct. 1699, 80 L. Ed. 2d 173, vacated the judgment of this court (700 F.2d 687) in this cause, and remanded the cause for further consideration in light of National Labor Relations Board v. City Disposal Systems, Inc., 465 U.S. ----, 104 S. Ct. 1505, 79 L. Ed. 2d 839 (1984).


2
On reconsideration, in light of the Supreme Court's acceptance of the NLRB's "Interboro doctrine" (Interboro Contractors, Inc., 157 N.L.R.B. 1295, 1298 (1966), enforced 388 F.2d 495 (2d Cir.1967)), we apply that doctrine and enforce that portion of the Board's order directing Roadway Express to expunge the warning letters issued to Wilson and Howard.


3
ENFORCED.